Title: From Benjamin Franklin to Jane Mecom, 21 February 1757
From: Franklin, Benjamin
To: Mecom, Jane


Dear Sister,
Philadelphia, 21 February, 1757.
I am glad to hear your son is got well home. I like your conclusion not to take a house for him till summer, and if he stays till his new letters arrive, perhaps it would not be amiss; for a good deal depends on the first appearance a man makes. As he will keep a bookseller’s shop, with his printing-house, I don’t know but it might be worth his while to set up at Cambridge.
I enclose you some whisk seed; it is a kind of corn, good for creatures; it must be planted in hills, like Indian corn. The tops make the best thatch in the world; and of the same are made the whisks you use for velvet. Pray try if it will grow with you. I brought it from Virginia. Give some to Mr. Cooper, some to Mr. Bowdoin.
Love to cousin Sally, and her spouse. I wish them and you much joy. Love to brother, &c.
B. Franklin.
